DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I and Species V, corresponding to claims 1-4 in the reply filed on March 11, 2021 is acknowledged.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 recites “the deformation preventing material” in line 2. This lacks antecedent basis as “a deformation preventing material” has not been introduced prior. However, based on the surrounding language in the claim, it is believed that this is intended to read “the deformation preventing member”.
Claim 2 recites “the axial line” in line 5. This lacks antecedent basis as “an axial line” has not been introduced prior. However, based on the language of the independent claim, it is believed that this is intended to read “the coaxial line”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2013/0145611) in view of Snyder (US 5,721,463).
Regarding claim 1, Guo discloses ultrasound probe (fig.1, “FIG. 1 shows a partially cut-away view from the side of the internal structure of an ultrasound probe, that is, transducer 100” [0031]) comprising:  
a casing (“probe structures such as its housing” [0055]); 
a plurality of piezoelectric devices (“array 114 of electro-acoustic elements made, for example, of a suitable electro-ceramic material such as lead zirconate titanate (PZT)” [0046] and “there may be well over 100 (and in some cases several hundred) PZT elements in a linear array” [0050] as seen in fig. 2 with “PZT elements of the array 115” [0047]); 
an acoustic matching layer (“first, high-impedance matching layer 140” [0052], figs. 1-2) that is attached to ultrasound radiation surfaces of the piezoelectric devices (“at least one matching layer is normally mounted on the upper, transmitting surface of the PZT element PZT element 115” [0052], wherein as seen in figs. 1-2, the matching layer 140 is the one attached to PZT 115); 
a shared ground (“electrical ground formed by the plates 120, 121” [0053] and “plates 120, 121, which are preferably electrically connected in known manner (including being portions of a single enclosing member--see below) also provide an effective common ground for various electrically conductive parts of the transducer and in particular for the PZT elements” [0047], as seen in fig. 1) that is arranged on a surface of the acoustic matching layer (“side plates 120, 121, especially if these extend along the edges of at least the high-impedance matching layer 140” 
a deformation preventing member (layer 145, fig. 1 [0053]; as defined by the present application’s specification, the heat radiation plate prevents deformation of the acoustic matching layer by suppressing an increase in temperature in the ultrasound probe [0034] and transferring the heat out of the probe [0021], therefore the conductive layer 145 would prevent deformation of the matching layer “bottom surface of the high-impedance matching layer 140 is preferably provided, for example by plating (sputtering) or attached foil, with a layer 145 of an electrically and thermally conductive material such as gold or nickel/copper. This layer 145 will not only conduct heat in the elevational direction away from the interior of the probe (the greatest area of thermal build-up will typically be in the center of the lens 144), towards the metallic plates 120, 121, but preferably also connects with the electrical ground formed by the plates 120, 121” [0053]) that is arranged in contact with the surface of the acoustic matching layer (“bottom surface of the high-impedance matching layer 140 is preferably provided, for example by plating (sputtering) or attached foil, with a layer 145 of an electrically and thermally conductive material such as gold or nickel/copper” [0053]) to surround an outer periphery of the piezoelectric devices (as seen in fig. 1 with the configuration of the conductive layer 145 on top of the piezoelectric devices 115) and to be separated from the piezoelectric devices (as seen in fig. 1 with the configuration of the conductive layer 145 on top of the piezoelectric devices 115 and therefore not part of (separate from) the piezoelectric devices 115); 

a circuit board (“printed circuit board (PCB) 102” as seen in fig. 2) that is arranged on an opposite side to the ultrasound radiation surfaces of the piezoelectric devices (as seen in fig. 2 with the configuration of the PZT 115 and PCB 102, and “the PCB 102 is embedded in the backing block 110” [0043], where it is clear in fig. 1, that the backing block 110 is on the opposite side to the ultrasound radiation surfaces of the PZT 115), the circuit board being configured to electrically connect the piezoelectric devices and the line (“One or more outer and/or inner (for multi-layer) surfaces of a printed circuit board (PCB) 102 is provided in any known manner with one or more electrically conductive traces 104, 105” [0140] and “traces 104, 105 lead corresponding electrical signals from and to lead wires 106, 107, which are electrically connected with the main processing and control system (not shown) of the ultrasonic imaging device in any known manner. In FIG. 2, the wires are shown collectively as 206 entering a standard ribbon cable 200, which will then lead signals between the probe and the main unit of the ultrasound imaging system” [0042] and “traces 104, 105 extend up to and join with the 
Guo does not specifically disclose the plurality of piezoelectric devices are arranged inside the casing; and a coaxial line.
However, Snyder, also in the field of ultrasound probes, does teach the plurality of piezoelectric devices (“a conventional transducer pallet 2 comprises a linear array 4 of narrow transducer elements. Each transducer element is made of piezoelectric material. The piezoelectric material is typically lead zirconate titanate (PZT), polyvinylidene difluoride, or PZT ceramic/polymer composite” (col. 1, lines 15-22) that are arranged inside the casing (“probe handle 14 comprises a plastic shell 24 which houses a conventional transducer pallet 2” (col. 5, lines 17-18; figs. 2-3); and a coaxial line (“a multiplicity of coaxial cables in cable 16” (col. 5, lines 22-23)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a casing to house the plurality of piezoelectric devices in order to protect the piezoelectric devices from damage, and to incorporate a coaxial line because “the coaxial cable [is used] as a tool in managing the thermal problem created by the incorporation of active electronics in the handle of an ultrasonic probe” (col. 3, lines 55-58).
	Regarding claim 2, Guo further discloses the deformation preventing material (conductive layer 145, fig. 1) is made from a material having electric conductivity (“a layer 145 of an electrically and thermally conductive material such as gold or nickel/copper” [0053]), and is arranged in contact with the shared ground (“layer 145 will not only conduct heat in the elevational direction away from the interior of the probe (the greatest area of thermal build-up will typically be in the center of the lens 144), towards the metallic plates 120, 121, but 
the axial line (standard ribbon cable 200, fig. 2) includes a signal line (“wires are shown collectively as 206 entering a standard ribbon cable 200” [0042], fig. 2) configured to transmit the signal to each of the piezoelectric devices (“traces 104, 105 lead corresponding electrical signals from and to lead wires 106, 107, which are electrically connected with the main processing and control system (not shown) of the ultrasonic imaging device in any known manner. In FIG. 2, the wires are shown collectively as 206 entering a standard ribbon cable 200, which will then lead signals between the probe and the main unit of the ultrasound imaging system” [0042] and “traces 104, 105 extend up to and join with the conductive layer 125, thereby forming an uninterrupted electrical path to each PZT element” [0049]), 
the ultrasound probe further comprising 
a heat conduction path configured to transfer heat of the deformation preventing material (“This layer 145 will not only conduct heat in the elevational direction away from the interior of the probe (the greatest area of thermal build-up will typically be in the center of the lens 144), towards the metallic plates 120, 121, but preferably also connects with the electrical ground formed by the plates 120, 121” [0053]).
Guo does not disclose the axial line includes an external conductor that is arranged on an outer periphery of the signal line, and the ultrasound probe further comprising a heat conduction path configured to transfer heat of the deformation preventing material to the external conductor by connecting the deformation preventing material and the external conductor with each other.
However, Snyder teaches the axial line (cable 16 comprised of coaxial cables (col. 5, lines 22-23), figs. 2-3 and 7) includes an external conductor (heat conductors 68, fig. 7) that is 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate a heat conduction path formed by connecting the deformation preventing material and the external conductor of the axial line as this configuration “facilitates the wicking away of even more heat from the transducer element array” (col. 2, line 64-col. 3, line 1) compared to only heat conductors in the probe which only allow “heat can be drawn away from the transducer face and toward the rear/interior of the probe” (col. 2, lines 55-57).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Snyder, as applied to claim 2, in further view of Garbini et al. (US 2009/0010459).
Regarding claim 3, Guo discloses a deformation preventing member (conductive layer 145, fig. 1) which is made from a material having electric conductivity (“a layer 145 of an electrically and thermally conductive material such as gold or nickel/copper” [0053]).
Modified Guo does not disclose that the member is made from a shape-memory alloy.
However, Garbini, also in the field of ultrasound probes, does teach the deformation preventing material is made from a shape-memory alloy (memory alloy 86, fig. 8; “the memory alloy is stacked with an array of matching layer, transducer material, and backing block” [0075], “conductors 84 extend from the array 12 (e.g., between the transducer material and the backing) to behind the backing 26” [0076], and “Any now known or later developed memory alloy may be used. For example, a shape-memory alloy is used, such as Nitinol. The shape-memory alloy has a current shape and a remembered shape. Upon application of energy, such as heat, the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate s shape-memory alloy in order to “maintain any geometry or to create complex ultrasound array geometries using simple array fabrication techniques” [0027]. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Snyder, as applied to claim 1, in further view of Wakabayashi (US 2015/0245815).
Regarding claim 4, modified Guo does not disclose the acoustic matching layer and the deformation preventing material are curved with an identical curvature.
However, Wakabayashi, also in the field of ultrasound probes, does teach the acoustic matching layer (“acoustic matching layer 6” [0046], fig. 3) and the deformation preventing material (“second conductive layer 5” [0046], fig. 3) are curved with an identical curvature (“A surface of the second conductive layer 5 on the side opposite to the piezoelectric elements 3, an acoustic matching layer 6 is disposed” [0046]; as seen in fig. 3, the layers 6 and 5 are arranged with identical curvature).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a curved acoustic matching layer and an identically curved conductive layer in order to provide complete contact between the two layers in order to properly perform acoustic impedance matching between the probe and object [0046].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN K. MCGOUGH whose telephone number is (571)272-8564.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



          /SERKAN AKAR/Primary Examiner, Art Unit 3793